CUNNINGHAM, J.,
DISSENTING:
The majority today holds that the Council on Developmental Disabilities, Inc. (the “Council”) is not exempt fi-om the Kentucky Adult Protection Act (“KAPA”) confidentiality provision as enumerated in Kentucky Revised Statute (“KRS”) 209.140. In formulating this conclusion, the majority finds that the Council is not a “social service agency” and has no “legitimate interest” in obtaining the requested records. For the following reasons, I respectfully dissent..
The Kentucky Open Records Act (“KORA”), KRS 61.871 et seq., provides that “[a]ll public records shall be open for inspection by any person.” KRS 61.872(1). The General Assembly enacted KORA based on the public’s interest in having “free and open examination of public records.” KRS 61.871. The intended purpose of KORA is “to make transparent the operations of the state’s agencies.” Lawson v. Office of Attorney General, 415 S.W.3d 59, 70 (Ky.2013). The free and open inspection of records must be allowed in order for the public - to determine “whether., the public servants are indeed serving the public....” Kentucky Bd. of Examiners of Psychologists v. Courier-Journal & Louisville Times Co., 826 S.W.2d 324, 328 (Ky.1992). .
The Council seeks disclosure of records ■ created as a result of the Cabinet’s investigation into the death of two adults in its care. The requested records were not created at the Cabinet’s discretion, rather the Cabinet was required by law to conduct an investigation once informed that the decedents were possibly • abused, neglected, and/or exploited. See KRS 209.030. Notwithstanding KORA’s general-rule in favor of dissemination, the requested investigatory records are subject to KAPA’s confidentiality provision. ■ See KRS" 209.140 (“[a]ll information obtained by the [Cabinet], ás a result of an investigation made pursuant to [KAPA], shall not be divulged to anyone... .”).■ However, KAPA’s confidentiality requirement is not absolute. The statute- lists Several individuals and agencies that are allowed to obtain-the otherwise confidential investigatory, records. Pertinent to our analysis is subsection (3) of KRS 209.140, which states that “[o]ther medical,, psychological, or social service agencies, or law. enforcement agencies that, have a legitimate interest in the case” are exempt from the general rule forbidding dissemination of investigatory records.
The majority concludes that the Council is bound by KAPA’s confidentiality provision bfecause it does1 not qualify as a “social service agency”, nor does it have a “legitimate interest” in obtaining the requested information. In support of its holding, the majority claims that the exemption applies to those agencies “that are actually involved ... in-providing services” to the subject adults, thereby utilizing the protected information to- further its services. Moreover, a “social service agency,” the majority reasons, is one that “provides services on behalf of society at the behest .of the government.” , ,.
While not statutorily defined, the term “agency” is defined in the dictionary as “a business that provides a particular service” or‘“a government department that is responsible for a particular activity, area, etc.” Merriam-Webster’s Collegiate Dictionary, (11th ed. 2005). Moreover, “social *608service” is defined as “organized philanthropic assistance (as of the disabled or disadvantaged).” Id. The dictionary also provides examples of social services, which include “various professional activities or methods concerned with providing social services (such as investigatory and treatment services or material aid) to disadvantaged, distressed, or vulnerable persons or groups.” Merriam-Webster’s Collegiate Dictionary, (11th ed. 2005). As further discussed, there is no doubt that the Council falls squarely within the ordinary meaning of the term “social service agency.”
The Council was created in Jefferson County in 1952 as a non-profit organization with a mission to “initiate positive change on behalf of individuals with developmental disabilities by voicing their needs to the community; creating new choices for living, learning and participating; and ensuring the highest quality of life possible.” The Council fits the ordinary definition of a social service agency based simply on its status as a non-profit organization that provides services in order to advance the welfare of disabled adults in the community.
In addition, the Council also meets the majority’s strict description of soeial service agency. Despite the majority’s claims to the contrary, the Council provides an array of services to adults in the Cabinet’s care. Particularly, in regards to adults that are at a high risk for falling victim to abuse — individuals with mental disabilities that do not have “personal or family resources” — the Council serves as an advocate by way of conducting an unbiased, fair monitoring of the Cabinet’s actions. In doing so, the Council improves the Cabinet’s residential care in an attempt to prevent the abuse, neglect, and exploitation of disabled adults. The Council’s assistance is therefore a direct service to those adults falling within the purview of KAPA; and, records created and gathered as a result of an investigation made pursuant to KAPA would certainly further such service. It follows then, that the majority’s social service agency definition is met, as the Council is a quasi-governmental agency, receiving partial funding from the Louisville Metro Government. .
Turning to whether the Council has a “legitimate interest” in obtaining the requested records, the majority describes the Council as having “no interest in the case beyond a generalized desire for information about dependent-adult abuse.” I disagree.
To understand the Council’s interest in the records, it is important to note that historically adults with mental disabilities were institutionalized in large hospital-like settings. Recently, however, these individuals have been placed in residential settings, such as group homes. This trend is illustrated by Mr. Tardy’s and Mr. Farris’ residential transfers. While these smaller group homes are viewed as more appropriate for individuals with disabilities, abuse and neglect are more likely to occur without notice simply because there are fewer people around to observe what occurs on a day-to-day basis. For these reasons, the Council has an interest in obtaining the requested records as it serves as both a “watchdog” and advocate for individuals who are transferred to SCL programs.
As a “watchdog,” the Council has an interest in the requested documents because they may shed light on whether the Cabinet is conducting prompt, thorough, and responsible investigations into possible abuse or neglect of group home residents. This interest is certainly legitimate as the records allow the Council to gauge whether the Cabinet is fulfilling its “statutory function.” See Courier Journal, 826 S.W.2d at 328. Indeed, the Council is furthering a .justifiable need for public *609oversight of a governmental agency in order to protect the public’s well being. Kentucky New Era, Inc. v. City of Hop-kinsville, 415 S.W.3d 76, 81 (Ky.2013) (quoting U.S. Dept. of Defense v. Federal Labor Relations Authority, 510 U.S. 487, 495, 114 S.Ct. 1006, 127 L.Ed.2d 325 (1994)).
In the Council’s role as advocate, it has an interest in the requested records in order to provide information and resources to consumers, families, and service providers concerning the quality of services in these group homes. The requested documents may also shed light on whether the Cabinet is abiding by professional standards and applicable regulations, and, if not, whether the disabled individuals are being placed in unsafe environments.
Based on the aforementioned reasons, I believe the Council meets the definition of a “social service agency” and has a legitimate basis for seeking and inspecting the requested records. It is a long standing and well respected watchdog organization having served a very worthwhile public interest for over 60 years. Thusly, I would reverse the opinion of the Court of Appeals and remand this case to the Franklin Circuit Court with instructions for it to order the Cabinet to produce for inspection the records sought in the Council’s July 28, 2010, open records request.
For all of the above stated reasons, I dissent.
Venters, J., joins.